UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 18-2427


CELESTE G. BROUGHTON, a/k/a Celeste Gold Broughton,

                  Debtor - Appellant,

            v.

BANKRUPTCY ADMINISTRATOR,

                  Party-in-Interest - Appellee,

BANK OF NEW YORK MELLON, f/k/a The Bank of New York, as Trustee, on
behalf of the holders of the Alternative Loan Trust 2006-41CB, Morgan Pass
Through Certificates Series 2006-41CB; BANK OF AMERICA, N.A.;
CITIBANK, N.A.; WAKE COUNTY DEPARTMENT OF REVENUE,

                  Creditors - Appellees,

ESTATE OF ROBERT BROUGHTON.

                  Appellee,

WALTER L. HINSON,

                  Trustee - Appellee.



                                    No. 19-1014


CELESTE G. BROUGHTON, a/k/a Celeste Gold Broughton,

                  Debtor - Appellant,
             v.

BANKRUPTCY ADMINISTRATOR,

                    Party-in-Interest - Appellee,

BANK OF NEW YORK MELLON, f/k/a The Bank of New York, as Trustee, on
behalf of the holders of the Alternative Loan Trust 2006-41CB, Morgan Pass
Through Certificates Series 2006-41CB; BANK OF AMERICA, N.A.;
CITIBANK, N.A.; WAKE COUNTY DEPARTMENT OF REVENUE,

                    Creditors - Appellees,

ESTATE OF ROBERT BROUGHTON,

                    Appellee,

WALTER L. HINSON,

                    Trustee - Appellee.



Appeals from the United States District Court for the Eastern District of North Carolina,
at Raleigh. Martin K. Reidinger, District Judge. (5:16-cv-00302-S; 5:16-cv-00302-RE)


Submitted: June 26, 2019                                          Decided: July 5, 2019


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Celeste G. Broughton, Appellant Pro Se. Brian Charles Behr, OFFICE OF THE
BANKRUPTCY ADMINISTRATOR, Raleigh, North Carolina; Walter Lee Hinson, Jr.,
WALTER L. HINSON, P.A., Wilson, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.


                                             2
PER CURIAM:

       Celeste G. Broughton seeks to appeal the district court’s orders denying her

motions to reconsider several of the court’s previous orders in Broughton’s ongoing

bankruptcy proceeding, denying Broughton’s motion to certify other orders for

immediate appeal, and ordering Broughton to show cause why she should not be

sanctioned for failing to comply with a prior court order. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The orders Broughton seeks to appeal

are neither final orders nor appealable interlocutory or collateral orders. Accordingly, we

dismiss the appeals for lack of jurisdiction and deny Broughton’s motion for restraining

orders. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            3